Title: To James Madison from William Lee, 17 November 1816
From: Lee, William
To: Madison, James



Sir
New York November 17th. 1816

Some circumstances having ocurred, since I had the honor to write you on the subject of the appointment, you had the goodness to offer me; I have thought it best after mature reflection, to accept the same, if you have not Sir before this gets to hand, selected another person.  It will take me from ten, to fifteen days, to close all my concerns here and at the farthest, I can be in Washington in the first week in December.  If it is not incompatible with the public Service that the place should remain vacant for that time and no choice should have been made, will you do me the honor to confirm me therein.
I will not occupy your important time, in stating my reasons for this sudden change of mind.  I will reserve my explanations thereon, until I reach the Seat of Government.  Mrs. Lee, a confidential friend and the great difficulties I daily encounter here, in maturing my establishments, have brought about this determination and induced me to abandon my plans here, to those who have more ample means of executing them.  I have the honor to be with the highest veneration your obliged & humble Servant

Wm. Lee

